Case: 21-10836     Document: 00516288972          Page: 1    Date Filed: 04/21/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 21, 2022
                                   No. 21-10836                            Lyle W. Cayce
                                                                                Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Brittany Ann Huckaby,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:15-CR-180-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Brittany Ann Huckaby appeals the substantive reasonableness of her
   24-month revocation sentence. She preserved the issue for appeal by arguing
   for a sentence within the policy statement range. See Holguin-Hernandez
   v. United States, 140 S. Ct. 762, 766–67 (2020).




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10836      Document: 00516288972           Page: 2   Date Filed: 04/21/2022




                                     No. 21-10836


          Preserved challenges to revocation sentences are reviewed under
   18 U.S.C. § 3742(a)’s “plainly unreasonable” standard. United States
   v. Miller, 634 F.3d 841, 843 (5th Cir. 2011). We first evaluate whether the
   district court committed a significant procedural error and then consider the
   substantive reasonableness of the sentence under an abuse-of-discretion
   standard, “examining the totality of the circumstances.” United States v.
   Warren, 720 F.3d 321, 326, 332 (5th Cir. 2013) (citation omitted). “A
   [revocation] sentence is substantively unreasonable if it (1) does not account
   for a factor that should have received significant weight, (2) gives significant
   weight to an irrelevant or improper factor, or (3) represents a clear error of
   judgment in balancing the sentencing factors.” Id. at 332 (internal quotation
   marks and citation omitted).
          We conclude that Huckaby’s revocation sentence does not give
   weight to an improper factor. The record does not show that rehabilitation
   was a dominant factor, if any, in the sentence imposed. See id.; see also United
   States v. Walker, 742 F.3d 614, 616 (5th Cir. 2014). The district court’s
   judgment is AFFIRMED.




                                          2